DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 6/18/2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 16/694577 is acceptable, and an RCE has been established.  An action on the RCE follows.
Claims 2-7, 9, 21, 23, 25-66 have been cancelled.
Claims 68-70 have been added.
Claims 1, 8, 10-20, 22, 24, and 67-70 are pending.
Claims 18-19 and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
 Claims 1, 8, 10-17, 20, 22, 24, 67, and 69-70 are examined for a method of treating a tumor comprising administering an effective amount of ionizing radiation and an immune modulator (elected antibody) to inhibitory checkpoint molecule comprising TIM4 (elected) on merits.
Information Disclosure Statement

The information disclosure statement (s) (IDS) submitted on 6/8/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Previous final Office Action dated 3/8/2022:

The rejection of claims under improper Markush grouping are withdrawn in view of the claim amendment. 

The rejections under 35 USC § 103 are remained and modified based on the claim amendment as below:

Rejection Maintained and Response to Arguments:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 69-70 remain and are rejected under 35 under 35 U.S.C. 103 as obvious over Baghdadi et al (mAbs 6:5 1124-1132, 2014).
Newly added claim 69 is included because it further recites the immune modulator being an antibody.
1.	Baghdadi et al list inhibitory checkpoint molecules including CTL-4, TIM-3 and TIM-4 associated with cancer conditions and teach immunotherapy with antibodies to these checkpoint molecules for cancer treatment (page 1124-25).  Baghdadi et al then teach cancer immunotherapy with specific anti-TIM-4 antibody alone or in combination with radiation therapy, chemotherapy, and/or cancer vaccines (abstract).  
For newly added claim 70, Baghdadi et al teach that the cancers treated with anti-TIM antibody include colon cancer (table 2).
Baghdadi et al although do not teach detail method step of administering radiation therapy, one skilled in the art would know how to use radiation therapy for treating cancesr since the therapy has been practiced in the clinic for decades.  One skilled in the art would have with reasonable expectation of success for administrating the radiation therapy in combination with atni-TIM-4 antibody to treat a cancer comprising colon cancer to arrive at current invention absent unexpected results. 

2.	Claims 1, 69-70, 8, 10-17, 20, 22, 24, and 67 remain and are rejected under 35 U.S.C. 103 as being unpatentable over Vanpouille-Box et al (Cancer Res 75:1-11, April 2015) in view of Baghdadi et al (mAbs 6:5 1124-1132, 2014). 
Vanpouille-Box et al also teach a method of treating cancers to reduce cancer metastases to lung comprising combination therapy with radiation and immune check point inhibitor anti-PD-1 (figure 6 and page OF6, right col.).  Vanpouille-Box et al teach that TGFβ is a regulator for radiation therapy-induced antitumor immunity and TGFβ activity reduces radiation ability to tumor reduction.   Vanpouille-Box et al teach a method comprising detecting expressions of biomarkers including TGF-β etc. by microarray including immune cell markers (figure 3) and tumor marker PD-L1 in tumor samples (figure 5).  Vanpouille-Box et al further teach that Inhibition of TGFβ activity with anti-TGFβ antibody during radiation therapy effectively generates CD8+ T cell response to tumor antigens and causing tumor regression (figure 2).  Thus, antibody to TGFβ is considered as a radiosensitizer as set forth in claim 67. 
Vanpouille-Box et al do not teach immunotherapy for treating colon cancer with TIM-4 antibody.
Baghdadi’s teaching on TIM-4 immunotherapy for cancer alone or in combination with radiation therapy is set forth above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to treat a cancer including colon cancer with radiation and TIM-4 immunotherapy in combination after detecting the effectiveness of TGFβ in the tumor with expected result.  In order to treat the cancer effectively with radiation or select a treatment for cancer including radiation therapy (claim 51), one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings to detect the levels of biomarkers including TGFβ and pathway molecules in the tumor samples because Vanpouille-Box have shown that TGFβ is negative regulator for the radiation therapy and regulate radiation therapy-induced antitumor immunity. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to determine how and what radiation treatment used (hypofractonated or hyperfractionated) based on levels of TGFβ in the tumor samples. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to treat a cancer by modulating the levels or function of TGFβ with its inhibitor in the radiation and immunotherapy including anti-TIM-4 in combination because Vanpouille-Box has shown that anti-TGFβ antibody or small molecule inhibitor could act as radiosensitizer to increase radiotherapy effect and Baghdadi has shown effectiveness of cancer immunotherapy with anti-TIM-4 antibody alone and in combination with radiation therapy.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results.
The response to applicant’s argument in the final Office action remains as:

Applicant is remined that the Office made the rejection is under 35 U.S.C. 103(a), according to MPEP,

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.
Appling the same logic to the instant claims, given the teachings of Baghdadi and Vanpouille-box, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the methods to treat a cancer comprising TIM4 antibody with radiation therapy with expected result.  	
Again, the rejection is under 35 U.S.C. 103(a), which is based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states:

In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately. Thus, in this case, as stated in the rejection above, Baghdadi teaches TIM4 antibody for treating a cancer and suggest combination with radiation therapy, Vanpouille-box teaches combination therapy anti-check point inhibitor with radiation.  One skill in the art would be motivated with reasonable expectation of success to replace the anti-PD-1 of Vanpouille-box with anti-TIM4 antibody based on the suggestion of Baghdadi to arrive at current invention.   The invention as whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  


Response to applicant’s current argument:
For 103 rejection over single reference by Baghdadi et al:
	On page 7, applicant argues that the office relies on the last sentence of abstract of Baghdadi, synergistic combination of anti-TIM mAbs with cancer vaccines…. radiotherapy … will have great impact on cancer treatment in future clinical development, which is not a prediction and does not provide a motivation and reasonable expectation of success. 

	In response, the Office does not agree. The reference by Baghdadi is a review article, which summarizes the teachings of anti-TIM mAbs in combination with different anti-cancer agents including radiation therapy stated in abstract.  The summery/abstract is based on the numbers of cited references for cancer treatments.  Baghdadi et al also specifies the effectiveness of TIM antibody treating colon cancer (page 1129).  Thus, Baghdadi et al provides motivation and reasonable expectation of success for cancer including colon cancer treatment with TIM-4 antibody in combination of anti-cancer agent.  Plus, Baghdadi specifically mentions TIM-4 antibody in combination with radiation in future clinical development for cancer treatment.  Based on the teaching and suggesting, one skilled in the art would be motivated with reasonable expectation to arrive at current invention without unexpected result. 

For 103 rejection over Vanpouille-Box in view of Baghdadi:
	On page 8, applicant does not agree on the Office’s reasoning for combination of two references and argues:
the mere existence of two effective cancer treatments does not provide a motivation to combine them. Without more, a person of skill in the art would not find a motivation to combine two treatments in view of the unpredictable results and potential safety concerns. Neither Baghdadi nor Vanpouille-Box provides any information or data suggesting that radiotherapy and TIM4 inhibition even can be safely combined, let alone that their combination may be effective. It is only in hindsight and with the guidance provided by the instant application, that a person of skill would appreciate the synergy of the claimed combination therapy and would therefore be motivated to combine radiotherapy with a TIM-4 inhibitor or anti-TIM4 antibody.

In response, as set forth in the rejection, Vanpouille-Box has shown a method of treating cancer or reduce cancer metastases based on a combination therapy of radiation and immune check point inhibitor anti-PD-1 antibody.  It is well known and also listed in the current application (page 28-29) that both PD-1 and TIM-4 are check-point proteins and have same/similar functions on T-cell immunity to cancer cells.  Those check-point inhibitory antibodies have been practiced in cancer research and clinic for years.  As an example, cited reference by Baghdadi, teachings on anti-checkpoint protein TIM-4 antibody alone or in combination with variety of anti-cancer agents for treating cancer set forth in the rejection and discussed above.  One skilled in the art would be motived with reasonable expectation of success to replace anti-PD-1 antibody with any of known check-point inhibitory antibodies including anti-TIM-4 antibody to arrive at current invention without unexpected result.   Again, since both TIM-4 antibody and radiotherapy have been suggested for treating cancer in the future, expectation of success using the two therapies together for clinical use of cancer treatment would be reasonable and high.  Thus, the rejection is not based on the disclosure of the present application and is not hindsight.  If applicant amends the claims including specific anti-TIM-4 antibody the rejection could be reconsidered. 
For the reasons above, Applicant’s arguments have not been found persuasive, and the rejections are maintained.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642